Citation Nr: 0510683	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-36 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1974 to July 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  The RO denied service connection for 
post-traumatic stress disorder (PTSD), hearing loss, and 
tinnitus.  The veteran timely filed a notice of disagreement 
with respect to all three denials and the RO accordingly 
issued the veteran a Statement of the Case.  In a December 
2003 VA Form 9, the veteran indicated that she was only 
appealing the issue of service connection for PTSD.  Thus, 
the Board observes that the veteran limited her appeal to 
only the issue listed on the title page.  Moreover, the Board 
notes that the RO subsequently granted service connection for 
hearing loss and tinnitus in a December 2003 rating decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The veteran contends, in essence, that she has PTSD due to 
personal assaults she experienced in service, to include 
verbal and physical abuse, threats of rape, periods of 
confinement, and molestation.  In addition, in a March 2001 
statement, the veteran's representative stated that the 
veteran's service medical records will likely contain 
evidence corroborating the personal assaults.  Furthermore, 
on her VA Form 9, the veteran stated that her service medical 
records should reveal a referral to the mental health clinic 
at Fort Benjamin Harrison in Indiana coincident with the 
assault.

The Board notes that the veteran's service medical records 
are not of record.  It is unclear whether the RO has made 
adequate attempts to obtain them.  The Board notes that the 
RO requested the veteran's entire service personnel file, and 
that her service personnel records were received and 
associated with the claims file.  The Board notes, however, 
that the record fails to show that the RO made a request for 
the veteran's service medical records.  Thus, the RO should 
contact the National Personnel Records Center (NPRC) and 
request a search for the veteran's service medical records.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact NPRC and 
request a search for the veteran's 
service medical records.  The RO is 
reminded that efforts to obtain 
government records must continue until it 
is reasonably certain that such records 
do not exist or that further efforts to 
obtain those records would be futile.  
Should the RO reach either or both 
conclusions, it must so state in a notice 
to the veteran and her representative.  

2.  After all necessary development has 
been completed, including a current VA 
examination if appropriate, the RO should 
re-adjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  

3.  If such determination remains 
unfavorable, the veteran and her 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C.A. § 7105 (West 
2002) that summarizes the pertinent 
evidence and reflects the reasons and 
bases for the decision reached.  The 
veteran and her representative should be 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




